UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6316



CEDRICK WILSON,

                                           Petitioner - Appellant,

          versus


WILLIE WELDON, Warden; CHARLES MOLONY CONDON,
Attorney General of the State of South
Carolina,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (CA-98-2128-2-AJ)


Submitted:   July 22, 1999                 Decided:    July 28, 1999


Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cedrick Wilson, Appellant Pro Se. Donald John Zelenka, Chief Dep-
uty Attorney General, William Edgar Salter, III, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cedrick Wilson seeks to appeal the district court’s order dis-

missing his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1999).     Wilson’s case was referred to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).   The magistrate judge

recommended that relief be denied and advised Wilson that failure

to file timely objections to this recommendation could waive appel-

late review of a district court order based upon the recommenda-

tion.   Despite this warning, Wilson failed to file specific objec-

tions to the magistrate judge’s recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.   Wright

v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).    See generally

Thomas v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate

review by failing to file specific objections after receiving

proper notice.   We accordingly deny a certificate of appealability

and dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                         DISMISSED


                                 2